Citation Nr: 1328812	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  08-06 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to March 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran testified at a Board hearing at the RO in Montgomery, Alabama in June 2013.  This transcript has been associated with the file.

This claim of entitlement to service connection for a heart disorder was originally denied in a May 2000 rating decision which the Veteran did not appeal.  Consequently, the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2012).  However, at the time of the prior rating decision, the RO did not have all of the Veteran's service treatment records.  This was evidenced by copies of service treatment records the Veteran submitted in September 2006 which included treatment for a heart disorder.  As the service treatment records reflect additional treatment for chest pain and testing for a heart disorder, these records are relevant to the claim on appeal.  Accordingly, the Board will reconsider the Veteran's claim as one for service connection rather than a petition to reopen a previously denied claim.  See 38 C.F.R. § 3.156(c) (2012).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran indicated that he is receiving benefits from the Social Security Administration (SSA) and has undergone multiple medical examinations for his heart disorder.  See e.g., October 2002 statement.  On remand the Agency of Original Jurisdiction (AOJ) should request any available SSA records.  

The Veteran was afforded a VA examination in October 1996 and in May 1999; however neither of the examiners offered an opinion as to the likelihood that the Veteran's current heart disorder was related to service.  A new opinion should be obtained on remand.

The AOJ should also obtain all outstanding VA treatment records and associate them with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  If these records are not available, a negative reply is required.  

2.  Obtain all of the Veteran's outstanding VA treatment records for the period from December 2009 through the present.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

3.  Have an appropriate VA physician provide an opinion to determine the likelihood that the Veteran's heart disorder is related to service.  The entire claims file must be reviewed by the examiner in conjunction with the opinion.  The examiner should confirm in the examination report that (s)he has reviewed the folder in conjunction with the examination.  

The examiner must provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any current heart disorder had its clinical onset during active service.  

The examiner should specifically review service treatment records noting a heart murmur, chest pain, and pulmonary insufficiency with pulmonic stenosis as well as current treatment records diagnosing the Veteran with nonobstructive coronary artery disease.  See e.g., November 1974, June 1975, and December 1975 service treatment records and December 2005 and November 2009 VA treatment records.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.

If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an additional examination.  It is the Veteran's responsibility to report for any examination scheduled, and to cooperate in the development of the case; the consequences of failing to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2012).

4.  Ensure that all of the foregoing development actions have been completed.  If any development is incomplete, take corrective action.  38 C.F.R. § 4.2.  This includes ensuring the examination reports contain adequate responses to the specific questions asked.

5.  After undertaking any additional development deemed necessary, readjudicate the remaining issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case must then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


